Atkinson, J.
1. While a person is temporarily non compos mentis he is not authorized to maintain a suit in his own name. Thomas v. Thomas, 145 Ga. Ill (88 S. E. 584). But where, though very weak in mind, he has enough -capacity to understand the nature of a particular cause of action, and will enough to desire to bring a suit thereon, he may do so without a next friend or guardian. Calhoun v. Moseley, 114 Ga. 641 (40 S. E. 714).
(a) On conflicting evidence the judge was authorized to hold that the plaintiff had sufficient mental capacity to institute and prosecute her suit for temporary alimony without a next friend or guardian.
2. Taking into consideration the condition of the husband, and the station in life of the parties, and the necessities of the wife, there was no abuse of discretion in allowing plaintiff $150 per month as temporary alimony.
3. Under all the circumstances of the case the allowance of $3500 as attorneys’ fees was an abuse of discretion.

Judgment affirmed in pari, and reversed in part.


All the Justices concur, ecocept